FILED
                             NOT FOR PUBLICATION                              MAR 08 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ELONZA JESSE TYLER,                              No. 08-17370

               Plaintiff - Appellant,             D.C. No. 2:06-cv-01883-MCE-
                                                  EFB
   v.

 R. L. ANDREASEN, M.D.; et al.,                   MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                                                          **
                            Submitted February 16, 2010

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Elonza Jesse Tyler, a California state prisoner, appeals pro se from the

district court’s summary judgment for prison medical officials in his 42 U.S.C.

§ 1983 action alleging deliberate indifference to his medical needs. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung,

391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

       The district court properly granted summary judgment because Tyler failed

to raise a triable issue as to whether defendants were deliberately indifferent to his

medical needs concerning his knees. See id. at 1058 (“[T]o prevail on a claim

involving choices between alternative courses of treatment, a prisoner must show

that the chosen course of treatment was medically unacceptable under the

circumstances, and was chosen in conscious disregard of an excessive risk to [the

prisoner’s] health.”) (internal quotation marks omitted, alteration in original).

       Tyler’s remaining contentions are unpersuasive.

       We deny all pending motions.

       AFFIRMED.




GT/Research                                2                                        08-17370